         Case: 1:19-cv-06451 Document #: 1 Filed: 09/27/19 Page 1 of 12 PageID #:1



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

IMM HOLDINGS, LTD                                    )
                                                     )       Case No. _______________
                          Plaintiff,                 )
                                                     )       Judge ________________
    v.                                               )
                                                     )       Magistrate Judge
HKPARTS, INCORPORATED.                               )       ______________________
                                                     )
                          Defendant.                 )       JURY TRIAL DEMANDED
                                                     )

                                            COMPLAINT

                                       I. JURISDICTION AND VENUE

         1. This Court has original subject matter jurisdiction over the claims in this action

pursuant to the provisions of the Lanham Act, 15 U.S.C. § 1051, et seq., 28 U.S.C. § 1338(a)-

(b) and 28 U.S.C. § 1331. This Court has jurisdiction over the claims in this action that arise

under the laws of the State of Illinois pursuant to 28 U.S.C. § 1367(a), because the state law

claims are so related to the federal claims that they form part of the same case or controversy

and derive from a common nucleus of operative facts.

         2. Venue is proper in this Court pursuant to 28 U.S.C. § 1391, and this Court may

properly exercise personal jurisdiction over Defendant H K P A R T S

I N C O R P O R A T E D ( h e r e a f t e r s o m e t i m e s “ D e f e n d a n t ” ) since Defendant

directly targets business activities toward consumers in the United States, including Illinois,

through at least a fully interactive, commercial Internet store. Specifically, Defendant is

reaching out to do business with Illinois residents by operating a commercial, interactive

Internet store through which Illinois residents can purchase infringing products .

Defendant has targeted sales t o and purchases from Illinois residents by operating its

online store that offers shipping to Illinois, accepts payment in U.S. dollars and includes a
                                                         1
       Case: 1:19-cv-06451 Document #: 1 Filed: 09/27/19 Page 2 of 12 PageID #:1



page or pages that specifically identify Illinois and describe Illinois law that regulates certain

types of products. Defendant is committing tortious acts in Illinois, is engaging in interstate

commerce, and has wrongfully caused P l a i n t i f f IMM HOLDINGS, LTD. (hereafter

sometimes “Plaintiff”) substantial injury in the State of Illinois.

                                        II. THE PARTIES

                                              Plaintiff

       3. Plaintiff is a corporation duly organized and existing under the laws of the State

of Illinois having its registered office at 205 E Butterfield Rd., Suite 202, Elmhurst, IL 60126.

       4. Plaintiff owns two United States Trademark registrations, No. 5820252 for

MATCH WEIGHT and No. 5422067 for MATCH WEIGHT BY IMM HOLDINGS And

Design. Both include as registered goods “attachments for firearms for improved accuracy in

target shooting, namely, a compensator that adds mass and redirects muzzle gases for attaching

to the frame of the firearm” (the “Registered Goods”) and No. 5820252 also includes

“holsters.”

       5. Since 2013 Plaintiff operated a customer focused company that has sold Plaintiff’s

Registered Goods under the mark MATCH WEIGHT primarily online on sites such as eBay

and GunBroker.com and more recently on its own website www.matchweight.com . In addition

to the Registered Goods, Plaintiff has been selling additional, related, products including

holsters under the mark MATCH WEIGHT.

       6. Plaintiff incorporates distinctive marks in advertising, sales and marketing of the

Registered Goods and its other goods including the words MATCH WEIGHT and its Logo,

both with, and without, its trade name IMM HOLDINGS. The word combination MATCH

WEIGHT for compensators and holsters is inherently distinctive.

       7. The above U.S. registrations for Plaintiff’s trademark are valid, subsisting, in full

                                                   2
        Case: 1:19-cv-06451 Document #: 1 Filed: 09/27/19 Page 3 of 12 PageID #:1



force and effect, have been used exclusively and continuously by Plaintiff and have never been

abandoned. The registrations are prima facie evidence of their validity and of P l a i n t i f f ’s

exclusive right to use the t r ademark pursuant to 15 U.S.C. § 1057(b). True and correct

copies of the United States Registration Certificates and status reports are attached hereto as

Exhibits 1 and 2.

                                          The Defendant

        8. Defendant HKPARTS INC. is a Corporation of the State of Utah and, on

information and belief, has a principal place of business at 138 E 12300 S, Suite C#240,

Draper, Utah 84020. Defendant conducts business throughout the United States, including

within the State of Illinois and this Judicial District, through the operation of a fully

interactive commercial online marketplace operating under the domain name HKParts.com at

the URL www.HKParts.net Defendant sells and offers for sale its goods in the United States,

including Illinois, and has offered to sell, and on information and belief, has sold and

continues to sell infringing products to consumers within the United States, including the

State of Illinois.

                        III. DEFENDANT’S UNLAWFUL CONDUCT

        9. Long subsequent to Plaintiff’s first use of its mark, Defendant introduced a less

expensive, lower quality product sharing some, but not all, utility with Plaintiff’s MATCH

WEIGHT compensator. Defendant used “Match Weight” to identify its competing product in

the contexts such as “Match Weight -- Quick Detach” (Exhibit 3) as well as “Match Weight

Rail Adapter” and “Match Weight Compensator” which usage indicates confusing trade

identity use of MATCH WEIGHT.

        10. Defendant facilitates sales on its website and a Facebook Page which offer for sale

the less expensive, lower quality product sharing some, but not all, functionality with

                                                   3
        Case: 1:19-cv-06451 Document #: 1 Filed: 09/27/19 Page 4 of 12 PageID #:1



Plaintiff’s MATCH WEIGHT compensator which website and Facebook Page use the

infringing mark MATCH WEIGHT including, at least, Match Weight - Quick Detach, the

Facebook “Shop Now” button linking to the www.hkparts.net website. (Exhibit 3)

        11. Defendant has also posted, or arranged to have posted at least one Pinterest image

with links to Defendant’s website and using the designation Match Weight Compensator.

        12. Defendant, without any authorization or license from Plaintiff, has knowingly and

willfully used and continues to use the MATCH WEIGHT trademark in connection with the

advertisement, distribution, offering for sale, and sale of Infringing Products in the United

States and Illinois over the Internet. Defendant’s website offers shipping in the United States,

including Illinois (Exhibit 4) and, on information and belief, Defendant has sold Infringing

Products into the United States, including Illinois.

        13. Defendant’s use of the MATCH WEIGHT trademark in connection with the

advertising, distribution, offering for sale, and sale of Infringing Products, including the sale of

Infringing Products in the United States, including Illinois, is likely to cause and has caused

confusion, mistake, and deception by and among consumers and is irreparably harming

Plaintiff.

        14. Defendant, since at least as early as August 30, 2017, has advertised its infringing

Match Weight - Quick Detach as “Our Patent Pending design …” thereby expressly stating to

the public that there was a patent application pending at that time. If an application had been

filed as late as August 30, 2017 it would normally be published on or before March 2, 2019

and a search of published US Patent Office applications fails to locate any such application.

Any further information would be uniquely available to Defendant and therefore, on

information and belief, Plaintiff alleges that there was no patent pending on Defendant’s Match

Weight - Quick Detach and therefore the statement “… Patent Pending …” was false, known

                                                   4
       Case: 1:19-cv-06451 Document #: 1 Filed: 09/27/19 Page 5 of 12 PageID #:1



to be false and made for the purpose of influencing purchasers and potential purchasers who

would have perceived the claim “Patent Pending” to be, at least, a claim of novelty, to falsely

convey the impression that Defendant was an innovator, all to the injury of Defendant’s

competitors, which includes Plaintiff.

                                             COUNT I

                             TRADEMARK INFRINGEMENT

                                         (15 U.S.C. § 1114)

       15. Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 14.

       16. This is a trademark infringement action against Defendants based on its

unauthorized use in commerce of infringements of the federally registered MATCH WEIGHT

trademark in connection with the sale, offering for sale, distribution, and/or advertising of

infringing goods. The MATCH WEIGHT trademark is a distinctive mark. Consumers have

come to expect the highest quality from Plaintiff’s products offered, sold or marketed under the

MATCH WEIGHT trademark.

       17. Defendant has sold, offered to sell, marketed, distributed and advertised, and is still

selling, offering to sell, marketing, distributing and advertising, products using infringements

of the MATCH WEIGHT trademark without Plaintiff’s permission.

       18. Plaintiff is the exclusive owner of the MATCH WEIGHT trademark in the United

States. Plaintiff’s United States Registrations for the MATCH WEIGHT trademark (Exhibits 1

and 2) are in full force and effect. Upon information and belief, Defendant has knowledge

of Plaintiff’s rights in the MATCH WEIGHT trademark, and is willfully infringing and

intentionally using imitations of the MATCH WEIGHT trademark. Defendant also has

constructive notice of Plaintiff’s registrations. Defendant’s willful, intentional and

                                                  5
       Case: 1:19-cv-06451 Document #: 1 Filed: 09/27/19 Page 6 of 12 PageID #:1



unauthorized use of the MATCH WEIGHT trademark is likely to cause and is causing confusion,

mistake, and deception as to the origin and quality of the Infringing Products among the

consuming public.

       19. Defendant’s activities constitute willful trademark infringement and counterfeiting

under Section 32 of the Lanham Act, 15 U.S.C. § 1114.

       20. The injuries and damages sustained by Plaintiff have been directly and proximately

caused by Defendant’s wrongful reproduction, use, advertisement, promotion, offering to sell,

and sale of Infringing Products.

       21. While Plaintiff has suffered monetary damages, damages alone will be inadequate,

Plaintiff has no adequate remedy at law and, if Defendant’s actions are not enjoined, Plaintiff

will continue to suffer irreparable harm to its reputation and the goodwill of its MATCH WEIGHT

trademark.

                                           COUNT II

        FALSE DESIGNATION OF ORIGIN (TRADEMARK INFRINGEMENT)

                                     (15 U.S.C. § 1125(a))

       22. Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 21.

       23. Defendant’s promotion, marketing, offering for sale, and sale of Infringing Products

has created and is creating a likelihood of confusion, mistake, and deception among the

consuming public as to the affiliation, connection, or association with Plaintiff or the origin,

sponsorship, or approval of Defendant’s Infringing Products by Plaintiff.

       24. By using the MATCH WEIGHT trademark on the Infringing Products, Defendant

creates a false designation of origin and a misleading representation of fact as to the origin and

sponsorship of the Infringing Products.

                                                 6
       Case: 1:19-cv-06451 Document #: 1 Filed: 09/27/19 Page 7 of 12 PageID #:1



       25. Defendant’s false designation of origin and misrepresentation of fact as to the origin

and/or sponsorship of the Infringing Products to the consuming public involves the use of

infringing or counterfeit marks and is a willful violation of Section 43 of the Lanham Act, 15

U.S.C. § 1125.

       26. While Plaintiff has suffered monetary damages, damages alone will be inadequate,

Plaintiff has no adequate remedy at law and, if Defendant’s actions are not enjoined, Plaintiff

will continue to suffer irreparable harm to its reputation and the goodwill of its MATCH WEIGHT

trademark.

                                               COUNT III

                 FALSE DESIGNATION OF ORIGIN (FALSE OR MISLEADING

                            ADVERTISING ) (15 U.S.C. § 1125(a))

       27. Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 26.

       28. Defendant’s promotion, marketing, offering for sale, and sale of products that

compete with sales of Plaintiff’s products using the false claim “Patent Pending” h a s created

and is creating a likelihood of confusion, mistake, and deception among the public about

Defendant’s product.

       29. The commercial advertisement by Defendant representing Defendant’s product as

“Patent Pending” when no patent application is pending is a false statement of fact.

       30. The commercial advertisement by Defendant representing Defendant’s product as

“Patent Pending” when no patent application is pending has actually deceived or has the

tendency to deceive a substantial segment of its audience.

       31. The commercial advertisement by Defendant representing Defendant’s product as

“Patent Pending” when no patent application is pending is material, in that it is likely to

                                                  7
       Case: 1:19-cv-06451 Document #: 1 Filed: 09/27/19 Page 8 of 12 PageID #:1



influence the purchasing decision.

       32. The commercial advertisement by Defendant representing Defendant’s product as

“Patent Pending” has been caused by Defendant to enter interstate commerce.

       33. Plaintiff has been or is likely to be injured as a result of the false statement, either

by direct diversion of sales from itself to defendant or by a loss of goodwill associated with its

products.

       34. Defendant’s false designation of origin and misrepresentation of fact as to the “Patent

Pending” status of the Infringing Products to the consuming public involves the false

statements in commerce and when no patent application is pending is a willful violation of

Section 43 of the Lanham Act, 15 U.S.C. § 1125.

       35. While Plaintiff has suffered monetary damages, damages alone will be inadequate,

Plaintiff has no adequate remedy at law and, if Defendant’s actions are not enjoined, Plaintiff

will continue to suffer irreparable harm to its reputation and the goodwill.

                                                COUNT IV

            VIOLATION OF ILLINOIS UNIFORM DECEPTIVE TRADE PRACTICES

                                 ACT (815 ILCS § 510, et seq.)

       36. Plaintiff hereby re-alleges and incorporates by reference the allegations set forth in

paragraphs 1 through 35.

       37. Defendant has engaged in acts violating Illinois law including, but not limited to,

passing off their Infringing Products as those of Plaintiff; causing a likelihood of

confusion and/or misunderstanding as to the source of their goods; causing a likelihood

of confusion and/or misunderstanding as to an affiliation, connection, or association with

genuine Plaintiff Products; representing that their Infringing Products have Plaintiff’s approval

when they do not; falsely advertising that Defendant’s product is “Patent Pending” and engaging

                                                   8
       Case: 1:19-cv-06451 Document #: 1 Filed: 09/27/19 Page 9 of 12 PageID #:1



in other conduct which creates a likelihood of confusion or misunderstanding among the public.

       38. The foregoing Defendant’s acts constitute a willful violation of the Illinois Uniform

Deceptive Trade Practices Act, 815 ILCS § 510, et seq.

       39. While Plaintiff has suffered monetary damages, damages alone will be inadequate,

Plaintiff has no adequate remedy at law, and Defendant’s conduct has caused Plaintiff to

suffer damage to its reputation and goodwill. Unless enjoined by the Court, Plaintiff will

suffer future irreparable harm as a direct result of Defendant’s unlawful activities.




                                                   9
      Case: 1:19-cv-06451 Document #: 1 Filed: 09/27/19 Page 10 of 12 PageID #:1



                                       PRAYER FOR RELIEF

           WHEREFORE, Plaintiff plays for judgment as follows:

       1. IMM Holdings, Ltd. (“Plaintiff”) has a distinctive trademark, continuously used

since long prior to Defendant’s use and has been injured by the wrongful acts of Defendant.

       2. Defendant has violated the trademark infringement, trademark counterfeiting, false

labeling, false advertising and false designation and origin provisions of the Lanham Act and

the Illinois Uniform Deceptive Trade Practices Act, and Defendant, its directors, officers,

agents, servants, representatives, employees, successors and assigns and all others acting

active concert or participation with it, (hereafter collectively “HKParts”) are jointly and

severally Ordered:

       a. HKParts be preliminarily and then permanently restrained and enjoined from:

              i.     Marketing, advertising, displaying, selling, offering for sale, or distributing

                  products related to those of Plaintiff containing the false or misleading labeling;

             ii.     Representing or promoting to consumers or other purchasers any product is

                  “Patent Pending” unless there is a patent application filed in the US Patent and

                  Trademark Office that has a Serial Number and Filing Date and is not

                  abandoned.

            iii.     Marketing, advertising, displaying, selling, offering for sale or distributing

                  products related to those of Plaintiff under the distinctive mark MATCH

                  WEIGHT or is so similar thereto as to be likely to cause confusion, mistake or

                  deception with Plaintiff’s mark MATCH WEIGHT;

            iv.      Otherwise infringing Plaintiff’s distinctive mark MATCH WEIGHT;

             v.      Engaging in any other or further acts of unfair competition against Plaintiff;



                                                    10
Case: 1:19-cv-06451 Document #: 1 Filed: 09/27/19 Page 11 of 12 PageID #:1



     vi.      Engaging in any deceptive trade practices in the offering of goods under

           Plaintiff’s distinctive mark MATCH WEIGHT or any other variation or

           simulation thereof;

    vii.      Engaging in any deceptive business practices in the offering of goods under

           Plaintiff’s distinctive mark MATCH WEIGHT or any other variation or

           simulation thereof;

   viii.      Using any of the term, designation or dress as meta tags, search optimization

           items or otherwise upon the Internet, or in directing Internet traffic searching for

           MATCH WEIGHT compensators, holsters or other firearm accessories to

           HKParts or its representatives.

b. HKParts be preliminarily and then permanently, restrained and enjoined from

otherwise using or infringing any trademark or trade dress of Plaintiff or from adopting

or using confusingly similar marks, terms, dress, art or designations thereto, unfairly

competing with Plaintiff, or diluting the distinctiveness of Plaintiff’s marks or dress

associated with its products, or Plaintiff’s distinctive uses thereof, or its trade dress or

package designs or injuring Plaintiff’s business reputation in any manner.

c. HKParts be preliminarily and then permanently, restrained and enjoined from

causing a likelihood of confusion or misunderstanding as to source, sponsorship,

approval or certification of Plaintiff’s goods or services associated with its goods or as

to affiliation, connection or association of them with, or approval of them by Plaintiff,

or engaging in conduct tending to create a false commercial impression of HKParts’

products, services, or any other conduct which similarly creates a likelihood of

confusion, misunderstanding or false representation.



                                              11
      Case: 1:19-cv-06451 Document #: 1 Filed: 09/27/19 Page 12 of 12 PageID #:1



       d. HKParts shall destroy all packaging, advertising and promotional materials of any

       kind bearing “Match Weight” or “Patent Pending”

       e. HKParts shall recall all “Match Weight” or “Patent Pending” goods.

       3. Pursuant to 15 U.S.C. § 1117, Plaintiff be awarded the profits secured by HKParts

as a result of HKParts’ unlawful activities complained of herein and that said award be trebled

as provided by law or in the alternative that Plaintiff be awarded statutory damages in an

amount determined by the Court for willful use of an infringing mark; Plaintiff is further

entitled to recover its own actual damages and lost profits, and the costs of the action.

       4. Plaintiff be awarded increased, exemplary, enhanced and punitive damages in such

amount as the Court shall find sufficient to compensate Plaintiff for its losses and deter

HKParts’ willful unlawful conduct.

       5. Plaintiff be awarded its costs incurred in this action, including its attorneys’ fees.

       6. HKParts shall pay the monetary amounts so awarded.

       7. HKParts shall file with this Court and serve upon Plaintiff within thirty (30) days

after entry of the order of judgment a report, in writing and under oath, setting forth the manner

and form of HKParts’ compliance with the Court’s order.

       8. Plaintiff have such other and further relief at law or in equity as is warranted by the

facts established at trial or which this Court may deem as just and equitable.

                                                       Respectfully submitted:


                                                       David C. Brezina
                                                       Ladas & Parry, LLP
                                                       224 South Michigan Avenue, #1600
                                                       Chicago, IL 60604
                                                       312.427.1300
                                                       Fax 312.427.6663
                                                       dbrezina@ladas.net

                                                  12
